BlackRock Variable Series Funds, Inc. BlackRock High Yield V.I. Fund (the Fund) Supplement dated February 29, 2012 to the Statement of Additional Information dated December 26, 2011 Effective immediately, the following changes are made to the Funds Statement of Additional Information: The section entitled Management and Advisory Arrangements  Portfolio Manager Information is revised as set forth below. The subsection entitled Other Funds and Accounts Managed  High Yield V.I. is amended to add the following information with respect to the Fund as of December 31, 2011: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Charlie McCarthy, CFA 7 2 19 0 0 4 $2.27 Billion $2.53 Billion $4.57 Billion $0 $0 $544.2 Million The subsection entitled Portfolio Manager Compensation Overview  Discretionary Incentive Compensation  2. Balanced Capital V.I. Fund (fixed income portfolio and asset allocation component), High Yield V.I. Fund, S&P 500 Index V.I. Fund, Total Return V.I. Fund and U.S. Government Bond V.I. Fund is amended to add the following information with respect to the Fund: Portfolio Manager Funds Managed Applicable Benchmarks Charlie McCarthy, CFA BlackRock High Yield V.I. Fund A combination of market-based indices (e.g., The Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index), certain customized indices and certain fund industry peer groups. Shareholders should retain this Supplement for future reference. SAI-VARHY-0212SUP
